Citation Nr: 0217931	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The veteran's claim of entitlement to an increased rating 
for a low back disability, currently evaluated as 40 
percent disabling, will be the subject of a later decision 
under a different docket number).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.

Service connection was previously denied for PTSD by the 
Board of Veterans' Appeals (Board) in a December 1997 
decision.  Nothing indicates that the veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).

The current PTSD claim is before the Board from a July 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  It is 
noted that the RO appears to have made an implicit 
determination that new and material evidence had been 
submitted to reopen this claim, in that they only 
addressed the merits of the underlying claim.  Despite 
this implicit determination reached by the RO, the Board 
must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); see also VAOPGCPREC 05-92.

As an additional matter, the Board notes that the veteran 
also perfected an appeal on the issue of entitlement to an 
increased rating for a low back disability, for which he 
provided testimony at a hearing before a Member of the 
Board in March 1996.  However, the Board has determined 
that additional development is necessary with respect to 
this claim.  Accordingly, the Board is undertaking this 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue under a different docket number.


FINDINGS OF FACT

1.  Service connection for PTSD was previously denied by 
an unappealed  December 1997 Board decision on the basis 
of an absence of a verified stressor.

2.  The evidence submitted to reopen the veteran's claim 
of service connection for PTSD either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1997 & 2002).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection for PTSD was previously 
denied by the Board in a December 1997 decision, and 
nothing indicates the veteran appealed this decision to 
the Court.

The evidence on file at the time of the December 1997 
Board decision included the veteran's own statements, his 
service personnel records to include his DD Form 214, his 
service medical records, and post-service medical records 
which cover a period from 1972 to 1997.

At the time of the prior decision, the veteran contended 
that service connection was warranted for PTSD because he 
had this disability as a result of his service in Vietnam.  
He described several stressors to which he related his 
psychiatric disability.  For example, by a statement 
received in November 1996, he reported standing down 
compounds near the end of the conflict, seeing dead bodies 
burning; being knocked from truck; and "wife and children 
gone - feeling of death all around."  He also identified a 
Sgt. Shafer who was wounded in action in 1971, and a Sgt. 
Foote who was killed in action in 1972.  Further, he 
reported that he suffered from hypervigilance, sleep 
disorder, irritability, nightmares, flashbacks, intrusive 
thoughts, survivor guilt, decreased concentration, 
feelings of detachment and estrangement, anxiety and 
depression. 

The veteran's service personnel records and his DD Form 
214 reflect that he had active service in the Republic of 
Vietnam.  Further, his DD Form 214 reflects that he was 
awarded the Vietnam Service Medal with one Bronze Service 
Star and the Republic of Vietnam Campaign Medal, but he 
was not warded any awards or decorations such as a Purple 
Heart or a Combat Infantryman Badge denoting having 
actually engaged in combat with the enemy.  Moreover, his 
primary specialty during service was that of a clerk 
typist.

The veteran's service medical records do not show he was 
diagnosed with PTSD during active service.  Granted, 
records from September 1971 do indicate that he received 
psychiatric counseling due to many personal problems, 
including home life and problems with his company.  
Diagnoses at that time were mixed character and behavior 
disorder; and situational anxiety.  It is also noted that 
a May 1972 mandatory urine test report resulted in an 
impression of improper use of drugs - heroin.  Similarly, 
a May 1972 physical profile noted he had a history of drug 
abuse - heroin.  However, this profile also concluded that 
he did not then have a current psychiatric diagnosis.  
Moreover, his expiration of term of service examination 
conducted later that same month clinically evaluated his 
psychiatric condition as normal.  

A May 1972 VA hospitalization report reflects that the 
veteran was treated for drug dependence.  However, a 
subsequent VA hospitalization report from June 1972 shows 
that he was diagnosed, in part, with anxiety neurosis.  
The clinician who completed this report did not offer an 
opinion with regard to the etiology of the anxiety 
neurosis, but did note that some members of the veteran's 
family suffered from "nerve trouble."

A September 1994 private medical records noted that the 
veteran had a diagnosis of PTSD, psycho active substance 
abuse, and recurrent major depressive disorder.  It was 
noted that he had served in Vietnam, but did not identify 
any stressors which were the basis for the diagnosis of 
PTSD.  

A February 1995 private medical report noted, in part, 
that the veteran complained of having trouble "with his 
nerves"; that he was not able to sleep; and that he had 
"frequent dreams associated with his experiences in 
Vietnam."  Following examination of the veteran, the 
clinician diagnosed PTSD, which he indicated was "probably 
accompanied by anxiety and some depression."  However, the 
clinician did not identify the specific stressors 
supporting the diagnosis, nor did the clinician 
specifically attribute the veteran's PTSD to his period of 
service in Vietnam.  The clinician also noted that the 
veteran used alcohol and abused drugs as means of coping 
with his PTSD.

Subsequent private medical records dated in 1995 and 1996 
continue to note treatment for PTSD, including complaints 
of flashbacks and nightmares related to Vietnam.  However, 
these records do not appear to provide any detail as to 
what the veteran experienced while serving in Vietnam.  In 
fact, a clinician noted in June 1996 that while the 
veteran might have problems with PTSD, he had not been 
able to get much from the veteran with regard to that 
other than the fact that he had flashbacks and nightmares 
about the experiences he had in Vietnam.  The clinician 
also noted that case management reported that the veteran 
was an accountant while in Vietnam, so would be less 
likely to have seen any traumatic action.  Similarly, 
records from September 1996, while reaffirming the 
diagnosis of PTSD and noting the veteran's history of 
having served in Vietnam, indicated that the clinician was 
not certain that the veteran's PTSD was related to his 
Vietnam service.  However, it was also noted that the 
veteran was consistently resistant to discussing Vietnam, 
and that he became tearful when the topic was mentioned.

The March 1996 personal hearing primarily concerned the 
veteran's low back, although he did note at one point that 
he had "nerves."  Transcript p. 5.

An August to September 1996 VA hospitalization report 
indicates that the veteran was treated for alcohol abuse 
and depression, but does not reflect that he diagnosed 
with PTSD.

In October 1996, the veteran underwent both a VA general 
medical examination, and a VA PTSD examination. 

At the VA general medical examination, the veteran 
reported a history of significant drug and alcohol abuse 
as well as having served in Vietnam.  He also reported 
having psychiatric symptoms consistent with that noted 
above.  Following examination of the veteran, the examiner 
found the veteran had a history compatible with PTSD; a 
history of alcohol and drug abuse, as well as 
polysubstance drug abuse; and symptoms suggestive of major 
depression.

At the VA PTSD examination, the veteran reported suffering 
from sleep disorder, irritability, nightmares, flashbacks, 
intrusive thoughts, decreased concentration, survivor 
guilt, detachment and feelings of estrangement, anxiety 
and depression. With regard to his alleged stressors, the 
veteran referred to a number of factors, ranging from the 
extent of the killing in Vietnam to his current financial 
difficulties. In this regard, the examiner essentially 
stated that although the veteran was not particular as to 
specific date(s), place(s) and event(s) of the alleged 
stressor(s), the traumatic event(s) must have been 
significant in light of the severity of his current 
psychiatric symptomatology.  Diagnoses following 
examination were severe PTSD and major depression, 
recurrent with psychotic features.

Also on file were various medical records, including VA 
examination reports, regarding the veteran's service-
connected low back disability.  These records contained no 
pertinent findings regarding the veteran's PTSD claim.

By the December 1997 decision, the Board found that the 
veteran's diagnosis of PTSD was unsubstantiated by any 
verified stressor.  In making this determination, the 
Board concluded that there was no evidence that the 
veteran served in combat while on active duty, and that 
even with regard to the death of Sgt. Foote and the combat 
injury sustained by Sgt. Shafer, there was nothing in the 
record which would place the veteran at the scene of 
either of those casualties.  The Board stated that none of 
the veteran's claimed stressors were verified by any other 
evidence, including lay statements submitted by fellow 
servicemen, friends or family members.  Moreover, the 
Board stated that, except for the veteran's uncorroborated 
statements, there was no evidence whatsoever that the 
veteran had any connection with the injury and death of 
Sgts. Shafer and Foote.  In the absence of any evidence 
corroborating the veteran's account of his presence at 
these casualties, the Board found that the preponderance 
of evidence was against the claimed in-service stressors.  
In addition, the Board found that the same analysis 
applied to the veteran's claim of witnessing the burning 
of dead bodies, as well as the other alleged stressors 
reported by the veteran in the statement received in 
November 1996.

The veteran submitted his application to reopen his claim 
of service connection for PTSD in May 2000.  He reported 
that he was currently receiving psychiatric treatment, and 
submitted a private psychological assessment report and a 
private PTSD treatment summary report, both of which were 
dated in May 2000.

The psychological assessment report stated that the 
veteran was exposed to traumatic combat events in which he 
experienced, witnessed, and was confronted with traumatic 
combat events that involved actual and threatened death, 
serious injury, and a threat to the physical integrity of 
himself and others; and, his response involved intense 
fear, helplessness, and horror.  His current 
symptomatology was also summarized.

The PTSD treatment summary report noted that the veteran 
complained of severe problems which his chronic, combat-
related PTSD symptoms.  It was also stated that while in 
Vietnam, the veteran experienced multiple stressors.  For 
example, one time while on a convoy, a mortar hit in a 
rice paddy he was passing, which caused him to be blown 
from the truck on impact and sustaining injuries to his 
left knee and left buttock.  Additionally, it was stated 
that when he flew over or passed combat areas he was able 
to see ongoing confrontations between the Vietcong and 
American soldiers, including once when he helplessly 
watched as an American soldier's leg was blown off.  At 
other times he watched in horror as he saw Americans 
killed, as well as seeing many Vietcong soldiers and 
children killed.  Further, he reported that several times 
the helicopters he was riding in also carried captured 
Vietcong, and that the Americans would frequently throw 
one out of the flying helicopter as a threat to force the 
other one to talk.  It was also stated that he was 
repeatedly exposed to fire ants and snakes in the swamp 
areas, that the chronic fear of potentially being bitten 
was intolerable, and that he was repeatedly attacked by 
fire ants and had jungle rot on his feet and in his 
crotch.  Moreover, he that one of his friends, named J. 
P., was blown-up when he went into a Vietnamese woman's 
house for sex.  He reported that the woman had placed a 
grenade in her vagina in order to be a martyr for the 
Vietcong, and that he saw pieces of his friend's body and 
blood all over the remains of the hooch.

Both the psychological assessment report and the PTSD 
treatment summary report essentially found that the 
veteran currently has chronic PTSD.

In June 2000, the veteran submitted additional statements 
regarding his purported in-service stressors.  In one 
statement, he reported that he flew with supplies through 
Vietnam to the field, where he saw fire fights and had 
mortar shot at them while they pursued their task of 
support.  He reported that he saw injured and dead 
soldiers and civilians.  In addition, he report that after 
unloading they would fly over huts and fishing boats, and 
they would drop their empty crates and pallets on them 
like bombs, which resulted in many deaths and injuries.  
Moreover, he reported that the string of death and burning 
bodies was till in his mind and soul, and that he could 
still taste the smoke from the burning bodies.  In a 
separate statement, he reported that he witnessed the 
death of friends and civilians, and that he was knocked 
from a truck injuring his back, loosing his mind.  He also 
stated that he saw both Sgt. Shafer and Sgt. Foote killed 
in action, and that he saw J.P. wound in action.


Legal Criteria.  Despite the finality of a prior decision, 
a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or 
secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability was incurred 
in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").

In addition to the general rules of service connection 
noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 
C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that 
if a diagnosis is not supported by the findings on the 
examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency 
of a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of self or others" and 
(2) "the person's response [must have] involved intense 
fear, helplessness, or horror".  DSM-IV at 427-28.  These 
criteria are no longer based solely on usual experience 
and response but are individualized (geared to the 
specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would 
be treated the same as a physical illness for purposes of 
VA disability compensation in terms of a predisposition 
toward development of that condition.  Cohen, 10 Vet. App. 
at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  VA has 
also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left 
intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2002) which states that nothing in section 
5103A precludes VA from providing such other assistance as 
the Secretary considers appropriate.  However, these 
changes are applicable only to claims to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  However, a review of the 
record reflects that the veteran had not identified any 
pertinent evidence that is not of record.  Further, to the 
extent that VA has a duty to notify, the Board notes that 
the RO advised the veteran of the evidence necessary to 
substantiate his underlying claim of service connection 
for PTSD, including the necessity of having verified 
stressors, by various documents such as the July 2001 
rating decision and May 2002 Statement of the Case (SOC).  
The veteran was also aware of this standard from the 
December 1997 Board decision, which denied his claim 
because there was no verified stressors.  Therefore, the 
veteran was aware he had to submit verified stressors in 
order to support his claim.  In addition, the RO 
specifically noted the VCAA in the May 2002 SOC, and 
informed the veteran that if there was any evidence which 
would support his claim for benefits that had not been 
considered, he should inform VA so we could assist him in 
obtaining it.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Based on the 
foregoing, the Board concludes that any duty to assist and 
duty to notify in the instant case has been fulfilled, and 
that no additional assistance or notification to the 
veteran is required based on the facts of the instant 
case.


Analysis.  As mentioned above, the  claim of service 
connection was previously denied because the veteran's 
diagnosis of PTSD was unsubstantiated by any verified 
stressor.

The evidence submitted in support of the veteran's 
application to reopen includes the May 2000 private 
psychological assessment report and PTSD treatment summary 
report.  While these reports are "new" to the extent they 
were not on file at the time of the December 1997 Board 
decision, they are cumulative and redundant of the 
evidence that was on file at that time to the extent they 
diagnose the veteran with PTSD attributable his service in 
Vietnam.  See 38 C.F.R. § 3.156(a).  Such medical evidence 
was on file at the time of the prior denial.

The May 2000 PTSD treatment summary report, as well as the 
statements submitted by the veteran in June 2000, do 
provide some additional details regarding his purported 
in-service stressors, as well as reiterating his previous 
contentions.  However, as with the December 1997 Board 
decision, there is no evidence corroborating the veteran's 
account of these purported stressors, nor is there any 
evidence to support a finding that he engaged in combat 
during his service in Vietnam.  As the lack of any 
verified stressors was the specific basis for the last 
final denial, the Board finds that this evidence is 
cumulative and redundant, and it is not by itself or in 
connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As noted in the prior 
Board decision, the service personnel records reflect that 
the veteran was a clerk-typist while in Vietnam from 
September 1971 to April 1972, and he has submitted no 
evidence to corroborate his claimed in-service stressors, 
to include the alleged witnessing of combat-related 
injuries, death and atrocities.

There being no other evidence submitted as part of the 
veteran's application to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, 
new and material evidence has not been presented pursuant 
to 38 C.F.R. § 3.156(a).  Inasmuch as the veteran has not 
submitted new and material evidence in support of his 
request to reopen, the Board does not have jurisdiction to 
consider the claim or to order additional development.  
See Barnett, supra.

The Board acknowledges that it is denying the veteran's 
PTSD claim on a different basis than the RO.  
Specifically, the Board has found that new and material 
evidence has not been submitted to reopen, while the RO 
denied the merits of the underlying claim.  However, the 
basis for the RO's denial was the lack of verified 
stressors, and the Board has essentially determined that 
this is the same reason why new and material evidence has 
not been presented.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

